Title: To James Madison from William C. C. Claiborne, 18 May 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, May 18th. 1808.

The Bill concerning the Batture as reported by a Committee of the House of Representatives, is very pleasing to the Inhabitants of this City, & the provision which confirms to the proprietors of Land fronting on the River the Alluvion, will be received with pleasure thro’out the Territory.  It was attempted by the individuals claiming the Batture, to interest the people in their favour, by a suggestion, that if the right of the U. States to the Batture was maintained, the front Proprietors on the Mississippi (generally) would loose all the Alluvion, which had been formed, subsequent to the original Grants; the cases, were in truth, greatly dissimilar; but the suggestion gave rise to apprehensions, which the act of Congress will promptly and satisfactorily remove.
There is another act of Justice on the part of Government, which the Inhabitants of this Territory anticipate.  It is, that the proprietors of Lands on the Mississippi, should be secured in a right of pre-emption, to a certain quantity of Lands, lying in the rear of their present possessions.  As long since as the 23rd. of August 1805, I deemed it my duty to lay this subject before you.  I then Stated "that under the Government of Spain, it was customary to grant from 6 to 20 acres in front and 40 in depth.  The Cypress Swamps which approach near the Lands now in cultivation, were seldom included in the Grant; but from time immemorial, the timber has been at the disposition of the inhabitant who owned the Lands in front, and he was considered by the Spanish Government, as possessing an equitable right to the Swamp."  The Cypress Timber is essential to the cultivation of the land in front; it is employed for enclosures, Buildings & various other domestic uses; the Swamps are for the most part unfit for cultivation, and can alone be really useful to the front Proprietors.  I think they can claim a right of preemption, & indeed if the Swamps were given them, it would comport with that liberal & just policy, which cannot fail to attach the Louisianians to the Government of the U. States.
There was the other day, a report in circulation, that our neighbours the Spaniards, entertained some designs hostile to New-Orleans.  The Report originated, from a conversation, which took place between a Person immediately from Bâton Rouge, & a free man of Colour.  The conversation was over heard by a Citizen, who (for that purpose) was concealed in an adjoining apartment; I however after turning my attention to the subject, can perceive no just cause for apprehension; and the occurrence is only here mentioned, lest it might reach the U. States, and be misrepresented.  If however, I had authority, I would immediately order to this vicinity, two or three Companies of the Troops now stationed at or near Fort Adams.  The force here is very inconsiderable, two Companies only, & it seldom happens, that there are more than 60 or 70 Men fit for duty.  I have the honor to be Sir, very respectfully, yo: hble Servt.

William C. C. Claiborne

